Citation Nr: 1821383	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  17-00 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1948 to January 1952.

This appeal is before the Board of Veterans' Appeals (Board) from a July 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued a 30 percent disability rating for bilateral hearing loss.

The Veteran testified before the undersigned Veterans Law Judge at a March 2018 videoconference hearing, and a transcript of this hearing is of record.  The Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket at the hearing pursuant to 38 U.S.C. § 7017(a)(2)(C) (2012) and 38 C.F.R. § 20.900(c) (2017).  The Veteran recently submitted, along with a waiver of initial RO consideration, private medical evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary for additional development, specifically for a VA examination.

A new VA examination must be obtained in order to assess the current severity of the Veteran's service-connected bilateral hearing loss.  The Veteran was last provided a VA audiology examination for compensation purposes in July 2015.  However, the claims file contains evidence reflecting the Veteran's complaints of increased bilateral hearing loss, specifically a VA treatment record from October 2016 and Veteran's July 2017 statement.  At the March 2018 hearing, the Veteran again contended that his hearing had worsened since his July 2015 VA examination.  Although the Veteran provided subsequent private audiology examinations, they are insufficient to determine the current severity of the Veteran's hearing loss.  Given the indication of a worsening of his bilateral hearing loss, a new examination is necessary.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a VA examination by an appropriate medical professional to determine the current severity of the Veteran's bilateral hearing loss disability.  The entire claims file must be provided to the examiner for review.  All necessary tests and studies should be accomplished and all clinical findings reported in detail.

The examiner should provide an explanation for any conclusions reached.

2.  Readjudicate the Veteran's claim for a higher rating for bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


